Citation Nr: 1615537	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, to include chloracne.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In June 2015, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In January 2016 the Board referred the case to the Veterans Health Administration (VHA) to obtain an expert medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  The VHA opinion was rendered in January 2016.  While it appears that the Veteran has not received an opportunity to comment on the January 2016 VHA opinion, given the disposition of the case, such is not prejudicial.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service, including from artillery fire. 

2.  The weight of the medical evidence shows that the Veteran's bilateral hearing loss is etiologically related to noise exposure in service.

3.  In June 2015 correspondence and during the June 2015 Board hearing, the Veteran indicated that he was withdrawing his claim for service connection for a skin disability, to include chloracne.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

2.  The criteria for withdrawal of the Veteran's appeal for service connection for a skin disability, to include chloracne, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076 ; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran reported that he was exposed to loud noise during service, including gunfire and artillery fire during his military service.  Specifically, in an October 2011 statement, the Veteran wrote that he would bring ammunition and powder to the gun and would sometimes be near it when it was firing.  The Veteran wrote that after one extremely loud firing incident in service, his ears started to bleed.  The Veteran also submitted a photograph of a man standing next to a mechanized artillery piece and wrote that this was a picture of him standing next to a 155 MM gun during his military service.  The Veteran testified at his June 2015 Board hearing that he was exposed to loud noise during service, including gunfire and artillery fire while stationed in Fort Sill for two months during field artillery training and Vietnam for one year, and that he was not provided hearing protection in service.  The Veteran also testified that he began experiencing hearing difficulties towards the end of his active service.  

In December 2011, the Veteran was provided a VA audiometric examination.  The examiner noted the Veteran's reports of in-service noise exposure and noted that the Veteran's MOS (military occupational specialty) of 13A10-Field Artillery was highly probably for noise exposure.  This examination revealed that the Veteran's speech discrimination score for both the right and left ear was 96 percent and he had the following puretone thresholds:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
50
65
100+
Left Ear
10
15
55
65
80

These audiometric findings demonstrate a bilateral hearing loss disability as defined by VA regulation, and the examiner diagnosed bilateral sensorineural hearing loss. The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  Specifically, the examiner wrote that the Veteran's September 1969 enlistment examination showed hearing to be within normal limits through 3000 Hz and mild hearing loss beginning at 4000 Hz but the Veteran's December 1971 separation examination was normal bilaterally at all thresholds.  The examiner noted that the Institute of Medicine (IOM) Report (National Academy of Sciences, 2006), indicated that there is no scientific basis, at this time, for delayed or late onset noise-induced hearing loss.  The examiner also noted that the Veteran's in-service audiometric findings demonstrate that his threshold shifts actually got better during active service.  

In the Veteran's February 2012 notice of disagreement, he questioned the validity of the audiometric results in his December 1971 separation examination given his significant noise exposure during military service and reported that he did not remember having his hearing tested at all upon separation from military service.  

In a June 2015 private audiometric evaluation, which also shows bilateral hearing loss disability as defined by VA regulation, the provider wrote that the Veteran had high frequency sensorineural hearing loss which appeared to be due to permanent noise induced injury.  

As above, this case was referred to VHA in January 2016 for a medical opinion.  Upon review of the claims file, the examiner opined that the Veteran's hearing loss was at least as likely as not related to military noise exposure.  The examiner noted MERCK MANUAL 17TH EDITION, SECTION 7, CHAPTER 85 which shows that any source of intense noise, such as internal combustion engines, heavy machinery, gunfire, or aircraft, may damage the inner ear.  Such activities such as shooting and flying are associated with noise-induced hearing loss.  Exposure to intense noise results in loss of hair cells in the organ of Corti.  Although persons vary greatly in susceptibility to noise induced hearing loss, nearly everyone loses some hearing if exposed to sufficiently intense noise for an adequate time.  Any noise greater than 85 decibels is damaging and high-frequency tinnitus usually accompanies the hearing loss.  

The examiner noted the following in support of her opinion:

1.  Veteran has hearing loss much greater than expected from aging alone, in a configuration consistent with noise induced hearing loss.
2. Military noise exposure has been conceded based on the [V]eteran's MOS.
3. Veteran reported substantial noise exposure during military service, and reported that his tinnitus began after a specific noise incident, which also caused temporary loss of hearing.
4. There is objective evidence of noise damage manifested by a significant threshold shift (20dB) at 2000 Hz in the right ear from enlistment to separation.
5. The 4000 Hz thresholds apparently improved from enlistment to separation.  This 'improvement' calls into question the validity of the exams, as 4000 Hz is not a frequency where conductive components are common (250-500 Hz), nor where standing waves commonly cause inaccurate thresholds (6000-8000 Hz).
6. There were no results reported at enlistment or separation for 3000 or 6000 Hz, both of which are frequencies where early noise induced hearing loss often shows up.  Thus significant threshold shifts at these frequencies cannot be ruled out.

The examiner added that, given all the evidence, it was impossible to rule out military noise exposure as a contributing factor to the current hearing loss, even if the Veteran had mild high frequency hearing loss at enlistment and had additional occupational or recreational noise exposure after leaving military service.  

The Veteran has consistently asserted that he began experiencing hearing loss in service when he was exposed to loud noises through his duties in field artillery and that his hearing continually worsened since that time.  The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, based upon the evidence available, the Board presumes the occurrence of the Veteran's in-service acoustic trauma.  The Board also notes that the RO granted service connection for tinnitus in January 2012 on this basis.

While the December 2011 VA examiner opined that the Veteran's bilateral hearing loss was not due to noise exposure in service, the examiner did not provide an adequate explanation to justify her conclusion.  Notably, the December 2011 examiner's rationale was minimal, and rested largely on the conclusion that there was normal hearing shown at separation from service.   

Significantly, the June 2015 private opinion related the Veteran's high frequency sensorineural hearing loss to permanent noise induced injury and the January 2016 VHA opinion related the Veteran's hearing loss to his military service.  The Board finds that the January 2016 VHA opinion is highly probative, as it is noted that the Veteran's hearing loss is much greater than expected from aging alone and it observed the absence of any hearing test results at 3000 and 6000 hertz in service, which is where early noise induced hearing loss often shows up.  

In short, the Veteran's testimony combined with the January 2016 VHA medical opinion that relates the Veteran's bilateral hearing loss to military service sufficiently counters the December 2011 negative VA opinion.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.

With regard to the claim for service connection for a skin disability, to include chloracne, an appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  In June 2015 correspondence and during the June 2015 Board hearing, the Veteran indicated that he was withdrawing his claim for service connection for a skin disability, to include chloracne.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

Service connection for bilateral hearing loss is granted.

The Veteran's claim for service connection for a skin disability, to include chloracne, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


